DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Claims 1, and 3-17 are pending. 
Claims 16-17 are withdrawn.
Claim 1 has been amended.
No new claims have been added.
Claims 2 and 18 have been canceled.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/894638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/894638 wholly anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Patent number 11104841 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 11104841 B2 anticipates each and every limitation of the instant claim 1.
.
Claim Rejections - 35 USC § 112
Claims 1, and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 6-8, “wherein the coal dust of the core is preheated prior to being pyrolyzed in a substantially non-oxidizing atmosphere at a temperature no greater than 400 degrees centigrade,” which is confusing and renders the claim unclear.  As written it appears that the coal dust is pyrolyzed in a substantially non-oxidizing atmosphere at a temperature no greater than 400 degrees centigrade”. However, it is thought that the applicant intends that the coal dust of the core is preheated to a temperature no greater than 400 degrees centigrade prior to mixing with the polymer and also prior to pyrolization.  As written it is unclear whether the coal is pyrolyzed both prior to mixing and then again after mixing with the polymer.  Claims 3-15 are rejected as being dependent to claim 1.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Prior art of record Skala et al (US 2012/0003136 A1) in view of Fu (CN103992786A) teaches using pulverized carbonaceous material and polymers to provide a proppant and teaches it is known to use carbon dust to provide a proppant. However, it does not teach using coal dust which comprises organic materials that vaporize to provide an in-situ additive that reacts with a polymer precursor.  Thus, the prior art does not clearly teach or render obvious the same product as claimed in comparison with a product with microcracking and failure as is produced with other pulverized carbonaceous materials such as graphite powder as Applicant identifies in paragraphs [0011] and [0012] of the published specification.  
Claims 3-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's amendments and arguments filed 4/28/2022 have been fully considered. Applicant’s argument regarding unexpected results is found convincing because Skala does not teach coal dust but merely a pulverized carbonaceous material which would not necessarily comprise organic materials that vaporize to provide an in-situ additive that reacts with a polymer precursor to produce a product without microcracking and failure as is produced with graphite powder as Applicant identifies in paragraphs [0011] and [0012] of the published specification.  Therefore, it would not necessarily be obvious to use a coal dust as the pulverized carbonaceous material of Skala and to combine it with a polymer precursor.  Therefore, Applicant’s arguments regarding the rejections under 35 U.S.C. 103 have been withdrawn.  However, the amended claims as written are rejected under 35 U.S.C.112 (b) as being unclear with regard to the pyrolization as set forth above and the double patenting rejections are maintained. It is noted that although previously copending Application No. 16/894638 (reference application) has been allowed no Patent number had been assigned at the time of this action, thus it is identified as a provisional double patenting rejection but will be a double patenting rejection upon assignment of a patent number.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784